Dear Mayor:
You have recently requested an opinion from our office regarding the "Government Month Program".  You have provided, along with your request, detailed supporting documents explaining the program.
You further advise in your request that for approximately seven years student elected officials from the French Settlement sixth grade elementary school run the Village's December town meetings. You advise that these students represent the mayor, chief of police and alderman and are given typed instructions as to what to say at the meeting.  These students also submit and vote on a resolution that they themselves write.
This noteworthy program is certainly a good "hands-on" civic lesson for these students and may clearly be included in a regular or special town meeting called by the mayor or by the board of alderman.  It provides these students an opportunity to actually participate in local government.
Under the Lawrason Act, specifically La.R.S. 33:405, a quorum of board members is required for a town meeting.  The statute also provides that a majority of the board of alderman shall constitute a quorum at any meeting.
Louisiana's Open Meeting Law defines "meeting" as the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction, or advisory power. While it appears clear that the law does not provide for student representatives of elected and appointed officials, it is the opinion of this office, that while the program may not be substituted for a regular town meeting, the program may be included as part of a town meeting under the requirements described above.
I believe this should address your request.  Should you have any further questions please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB, Jr.:mjb